DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et. al. , U.S. Pat. Pub. 2008/0318443 (of record), hereafter Kim.
Regarding claim 16, Kim discloses (Fig. 2) a titanium-doped silicon nitride or a titanium-doped silicon carbonitride film wherein the film has one or more of the following characteristics: a density of 2.0 grams per cubic centimeter (g/cc) or greater, hydrogen content less than 20 atomic weight
percent %, a reflective index of 1.80 or greater, and combinations thereof (at least the density of TiSiN film is between the density of SiN of 3.17 g/cm3 and TiN of 5.4 g/cm3 )
	Regarding claim 17, Kim discloses (par. [0044]) a zirconium-doped silicon nitride or a zirconium-doped silicon carbonitride film wherein the film has one or more of the following characteristics: a density of 2.0 grams per cubic centimeter (g/cc) or greater, hydrogen content less than 20 atomic weight percent %, a reflective index of 1.80 or greater, and combinations thereof (at least the density of ZrSiN film is between the density of SiN of 3.17 g/cm3 and ZrN of 7.09 g/cm3 ).
	Regarding claim 18, Kim discloses (par. [0044]) a hafnium-doped silicon nitride or a hafnium-doped silicon carbonitride film wherein the film has one or more of the following characteristics: a density of 2.0 grams  per cubic centimeter (g/cc) or greater, hydrogen content less than 20 atomic weight percent %, a reflective index of 1.80 or greater, and combinations thereof 
(at least the density of HfSiN film is between the density of SiN of 3.17 g/cm3 and HfN of 13.8 g/cm3).
	Regarding claim 19, Kim discloses (par. [0044]) a tantalum-doped silicon nitride or a tantalum-doped silicon carbonitride film wherein the film has one or more of the following characteristics: a density of 2.0 grams per cubic centimeter (g/cc) or greater, hydrogen content less than 20 atomic weight percent %, a reflective index of 1.80 or greater, and combinations thereof (at least the density of TaSiN film is between the density of SiN of 3.17 g/cm3 and TaN of 13.7 g/cm3).
Regarding claim 20, Kim discloses (par. [0044]) a tungsten-coped silicon nitride or a tungsten-doped silicon carbonitride film wherein the film has one or more of the following characteristics: a density of 2.0 grams per cubic centimeter (g/cc) or greater, hydrogen content less than 20 atomic weight percent %, a reflective index of 1.80 or greater, and combinations thereof  (at least the density of WSiN film is between the density of SiN of 3.17 g/cm3 and WN of 17.8 g/cm3).

Allowable Subject Matter
Claims 1-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or make obvious all limitations of the independent claims 1, 9, and 11.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional NPL prior art is cited that is relevant for claims 16-20, with a rejection under 35 U.S.C. 102 (a)(1) citing the density of metal-silicon-nitride compounds as above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817